Name: Decision of the EEA Joint Committee No 92/97 of 9 December 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European Union law;  European construction;  marketing;  deterioration of the environment
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/48 DECISION OF THE EEA JOINT COMMITTEE No 92/97 of 9 December 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 79/97 (1); Whereas European Parliament and Council Directive 96/56/EC of 3 September 1996 amending Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 1 (Council Directive 67/548/EEC) in Chapter XV of Annex II to the Agreement:  396 L 0056: European Parliament and Council Directive 96/56/EC of 3 September 1996 (OJ L 236, 18.9.1996, p. 35). Article 2 The texts of Directive 96/56/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 10 December 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 9 December 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 134, 7. 5. 1998, p. 6. (2) OJ L 236, 18. 9. 1996, p. 35.